 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7     ALMEKA DODDS and LINDA                            Case No. 2:18-cv-01517-RFB-DJA
 8     ITRIC, individually, and on behalf of
                                                                             ORDER
       all others similarly situated,
 9
10                       Plaintiffs,

11           v.

12   US NATIONAL PERSONAL CARE, LLC,
     and VICTOR VARGAS
13
                        Defendants.
14
15
            I.      INTRODUCTION
16
            Before the Court is Plaintiff’s Motion to Certify Class for Conditional Certification and
17
     Court-Supervised Notice to Potential Opt-in Plaintiffs Pursuant to 29 U.S.C. § 216 (b) (ECF No.
18
     15). For the following reason, the Court grants the motion.
19
20
            II.     PROCEDURAL BACKGROUND
21
            Plaintiffs sued Defendants US National Personal Care, LLC and Victor Vargas
22
     (“Defendants”) on August 15, 2018. ECF No. 1. In their complaint, Plaintiffs asserted violations
23
     of 29 U.S.C. § 216(b) (the Fair Labor Standards Act or FLSA), and various violations of Nevada
24
     state wage and hour law. Plaintiffs sought conditional certification of a collective pursuant to 29
25
     U.S.C. § 216(b) and certification under Rule 23 of the Federal Rules of Civil Procedure in the
26
     complaint. Defendants filed their answer on October 1, 2018. ECF No. 13. Plaintiffs now move
27
     for conditional certification of a collective pursuant to 29 U.S.C. § 216 (b). ECF No. 15. The
28
 1   motion has been fully briefed. ECF Nos. 16, 17. The Court heard oral argument on this motion on
 2   September 5, 2019. ECF No. 23.
 3
 4          III.    FACTUAL BACKGROUND
 5          Plaintiffs alleged as follows in their complaint: Plaintiffs Almeka Dodds and Linda Itric
 6
     and those similarly situated are currently or formerly employed by US National Personal Care,
 7
     LLC and Victor Vargas as personal care attendants. For many years the FLSA did not require
 8
 9   employers to pay home healthcare worker overtime wages. The U.S. Department of Labor changed

10   its regulations beginning January 1, 2015, so that home healthcare workers employed by third-
11   party providers were no longer exempt from the FLSA’s overtime requirements. Application of
12
     the Fair Labor Standards Act to Domestic Service, 78 Fed. Reg. 60,453 (October 1, 2013) (to be
13
     codified at 29 § C.F.R. 552). Defendants did not change their payroll practice to match the
14
15   regulatory change and continued to pay all employees their regular rate instead of the one and a

16   half time pay required for work in excess of 40 hours a week. Defendants would also engage in
17   “check-splitting” by paying employees half of their wages by direct deposit and the other by check
18
     so that no single pay stub or check stub reflected more than 80 hours worked per two-week pay
19
     period. Employees were required to travel to the homes of clients to perform personal and
20
21   healthcare related services. Defendants would give employees service plans that described which

22   clients employees were to visit on that day, each day they were required to visit them, and times
23   they were expected to arrive and leave the client’s home. Defendants also did not compensate any
24
     personal care attendants for that mid-shift travel time.
25
            Plaintiffs attach to their motion two declarations, one from Almeka Dodds and the other
26
27   from Linda Itric. ECF Nos. 15-4, 15-5. In Almeka Dodd’s declaration, she states that she was an

28   hourly employee who worked for Defendants as a home healthcare worker, or personal care



                                                     -2-
 1   attendant from April 2012 until May 2018. She states that she regularly worked for Defendants six
 2   to seven days each work week and 10-12 hours each workday. She was compensated for her work
 3
     through the payment of an hourly wage of $11.00 an hour. Dodds attaches paystubs covering 17
 4
     two-week pay periods to her declaration showing that she worked 2,108.25 hours, including 748.25
 5
 6   overtime hours, but was paid her regular hourly rate of $11.00 for each hour worked.

 7          Linda Itric’s declaration similarly states that she was an hourly employee who worked for
 8   Defendants as a home healthcare worker, or personal care attendant, from January 2014 until
 9
     February 2017. She states that she regularly worked for Defendants six to seven days and 35-60
10
     hours each work week. For her hours worked Defendants paid her an hourly wage of $11 per hour.
11
12   Itric submits paystubs covering 13 two-week pay periods, showing that she worked 1,307.05 hours,

13   including 187.05 overtime hours, but was paid her regular hourly rate of $11.00.
14          Defendants attached to their opposition a declaration from Victor Vargas, the owner and
15
     administrator of US National Personal Care, LLC (“US National”). Vargas states that most
16
     employees of US National are part-time and work fewer than 30 hours a week. He also states that
17
18   employees of US National rarely interact with each other, and they would be unlikely to have

19   observed employment conditions of other US National employees. Vargas also stated that because
20   US National generally hires employees on a part-time base, US National has a general policy of
21
     not assigning overtime hours.
22
23          IV.    LEGAL STANDARD
24          The Fair Labor Standards Act (“FLSA”) is a remedial statute, the purpose of which is to
25
     “protect all covered workers from substandard wages and oppressive working hours, ‘labor
26
     conditions [that are] detrimental to the maintenance of the minimum standard of living necessary
27
28   for health, efficiency and general well-being of workers.” Barrentine v. Arkansas-Best Freight



                                                   -3-
 1   System, Inc., 450 U.S. 728 (1981) (citing 29 U.S.C. § 202(a)). FLSA requires covered workers to
 2   be paid at least 1.5 times their normal rate for all work in excess of 40 hours weekly, provided the
 3
     employer has actual or constructive knowledge that the work is occurring. 29 U.SC. § 207(a)(1);
 4
     29 C.F.R. § 785.11.
 5
 6          Under section 216(b) of the FLSA, “workers may join a collective action if they claim a

 7   violation of the FLSA, are “similarly situated” to the original plaintiff and affirmatively opt in.”
 8   Campbell v. City of Los Angeles, 903 F.3d 1090, 1108 (9th Cir. 2018) (construing 29 U.S.C. §
 9
     216(b)). It is common practice for FLSA parties to move for preliminary certification pursuant to
10
     § 216(b). As the Ninth Circuit explains, preliminary certification “refers to the dissemination of
11
12   notice to putative collective members, conditioned on a preliminary determination that the

13   collective as defined in the complaint satisfies the “similarly situated” requirement of section
14   216(b).” Campbell, 903 F.3d, at 1109. In evaluating the propriety of the section 216(b) collective,
15
     the Ninth Circuit has endorsed a two-step “certification” process. Id. at 1100. The first step requires
16
     the plaintiffs to move for preliminary certification of the collective. Later, after necessary
17
18   discovery has been completed, the defendants may move for “decertification” of the collective

19   action on the ground that the fully developed record did not support a finding that the collective
20   was sufficiently “similarly situated” pursuant to section 216 (b).
21
             The FLSA does not define the term “similarly situated,” but the Ninth Circuit has stated
22
     that “[p]arty plaintiffs are similarly situated, and may proceed in a collective, to the extent they
23
24   share a similar issue of law or fact material to the disposition of their FLSA claims.” Id. at 1117;

25   Senne v. Kansas City Royals Baseball Corp. No. 17-16245, 2019 WL 3849564 (9th Cir. Aug. 16,
26   2019). “At this early stage of the litigation, the district court’s analysis is typically focused on a
27
     review of the pleadings but may sometimes be supplemented by declarations or limited other
28



                                                      -4-
 1   evidence.” Campbell, 903 F.3d, at 1109.The Ninth Circuit has confirmed that the requisite level
 2   of consideration is “‘lenient’ . . . loosely akin to a plausibility standard, commensurate with the
 3
     stage of the proceedings.” Id.
 4
 5          V.      DISCUSSION
 6          The Court finds that Plaintiffs have pled facts sufficient to find that workers are “similarly
 7
     situated” and may opt-in to join this collective FLSA action pursuant to section 216(b).
 8
     Specifically, the Court finds that Defendants’ alleged practice of refusing to pay overtime or
 9
10   compensate employees for mid-shift travel time are similar issues of fact that are material to the

11   disposition of the FLSA claims.
12          Defendants argue that Plaintiffs have failed to meet their evidentiary burden, because the
13
     declarations of two individuals is insufficient to support a finding of a company-wide policy of
14
     failing to pay overtime. However, defendants overstate the evidentiary burden required. The Ninth
15
16   Circuit was clear that the requisite standard is lenient—one in which the Court is typically focused

17   on the pleadings but “may sometimes be supplemented by declarations or limited other evidence.”
18   Campbell, 903 F.3d 1090, 1109 (emphasis added). Plaintiffs have pled enough at this very
19
     preliminary stage in the proceedings to support a finding that there may be other individuals who
20
     have been subjected to the same alleged policy. Furthermore, Defendant Vargas admits in his
21
22   declaration that US National did not generally pay overtime to its employees. Moreover, nothing

23   about the Court’s preliminary certification is permanent. The Court still preserves its discretion to
24   “decertify” the section 216 (b) collective after the close of relevant discovery.
25
26   ///

27
28



                                                     -5-
 1           VI.     CONCLUSION
 2           IT IS THEREFORE ORDERED that Plaintiff’s Motion to Certify Class for
 3
     Conditional Collective Certification and Court-Supervised Notice to Potential Opt-in Plaintiffs
 4
     Pursuant to 29 U.S.C. § 216(b) (ECF No. 15) is GRANTED.
 5
 6           IT IS FURTHER ORDERED that a FLSA Collective is conditionally certified and

 7   defined as “all home healthcare workers who worked for Defendants US National Personal Care,
 8   LLC and Victor Vargas for over 40 hours in any given week on or after August 15, 2015 through
 9
     the Date of Judgement.”
10
             IT IS FURTHER ORDERED that Defendants identify all putative members of the
11
12   Collective by providing a list of their names, last known addresses, dates of employment, phone

13   numbers, and email addresses in electronic and importable form within 14 (fourteen) days of the
14   entry of this order.
15
             IT IS FURTHER ORDERED that Plaintiff’s Counsel send Notice as indicated in
16
     Exhibits 1 and 2 of its motion (ECF Nos. 15-2 and 15-3) via U.S. mail, email and text message.
17
18           IT IS FURTHER ORDERED that Plaintiff’s counsel may send one reminder email 40

19   days into the opt-in period to collective members who have not yet opted in.
20           IT IS FURTHER ORDERED that a 90-day opt-in period commence from the date the
21
     Notice is sent by which Collective members may join the case by sending their written consents.
22
             IT IS FURTHER ORDERED that the parties submit a joint proposed discovery
23
24   plan/scheduling order within 10 days.

25
             DATED: September 30, 2019.
26
27                                                       __________________________________
                                                         RICHARD F. BOULWARE, II
28                                                       UNITED STATES DISTRICT JUDGE


                                                   -6-
